DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/31/2020.
Claim(s) 3, 7 and 11 has/have been cancelled.
Claims(s) 13-20 has/have been added. 
Claims(s) 1-2, 4-6, 8-10 and 12-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 9/1/2020, 9/24/2020 and 9/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Foreign Patent Documents citation #1 listed on IDS dated 9/1/2020 was not found in the file wrapper and the Examiner has included the reference on the PTO-892.
Foreign Patent Documents citation #2 listed on IDS dated 9/1/2020 was not found in the file wrapper and the Examiner has included the reference on the PTO-892.




Response to Arguments
Applicant’s arguments, see page 8, filed 12/31/2020, with respect to the claim interpretation have been fully considered and are persuasive.  The claim interpretation has been withdrawn.
Applicant’s arguments, see page 8, filed 12/31/2020, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 8, filed 12/31/2020, with respect to the objection of claims 7 and 11 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 9-13, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1-12  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuo et al. US 20170006581, Seok US 20160088602, Choi et al. US 20100177756 and Nguyen et al. US 20130121337.
On page 9 of the remarks, in regard to claims 1, 5 and 9, the Applicant argues that Nguyen et al. US 20130121337 does not teach “a first channel set available to a first station for the first station to receive and transmit data only on the first channel set as described in Applicant's specification.”

The Examiner respectfully disagrees. 

Nguyen teaches “In particular, the node 102C may maintain/update the busy device list by, at block 504, listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network. The overheard messages may contain reservation information including availability information (e.g., that particular nodes intend to transmit or receive data on one or more specified data channels) and duration information (e.g., a size of data to be transmitted, a time of transmission, and/or a starting time for the transmission). At block 508, the node 102C may update its busy device list to include the availability and duration of availability of the other nodes associated with the overheard messages.” (0070)
Where “test data on channel...”/FIG. 4 illustrated as being communicated bi-directionally maps to “receive and transmit data”, where “test data” maps to “data” and where the plurality of “channel...”/FIG. 4 maps to “first channel set”. Furthermore, “listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network” is considered as teaching that the control messaging is performed via the “control “transmit data only on the first channel set”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 8, 9, 10, 12, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. US 20170006581 and in further view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020) and in further view of Choi et al. US 20100177756 and Nguyen et al. US 20130121337 (cited on Non-Final Rejection dated 9/3/2020).

As to claim 1:
Matsuo et al. discloses:
An access point comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations:
sending, by an access point, signaling for indicating a first channel set available to a first station.
(“The terminals 201 and 202 successfully receive the data frames via the channels, and transmit via the channels the ACK frames representing that they successfully receive the data frames after elapse of the SIFS from receiving the data frames (S111a, S111b). In these communications, the channels 1 and 2 are used in communicating with the terminal 202, and the channels 6 to 8 are used in communicating with the terminal 201.”; Matsuo et al.; 0074)
(“In addition, the access controller 83 uses the channels allocated to the terminals to control so as to simultaneously communicate with the plurality of terminals. As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed.”; Matsuo et al.; 0062)
 (where
“controller”/FIG. 3 maps to “processor”
“memory” is considered as required for operation,
“base station 101”/”AP101”/FIG. 6 maps to “access point”,
“terminal 201”/”STA201”/FIG. 6 maps to “first station”,
“sending, by an access point, signaling for indicating a first channel set available to a first station”, where channels “#6-8” maps to “first channel set available”

wherein the first channel set is used for the first station to receive and transmit data ...on the first channel set, and
 (where
“terminals 201 and 202 successfully receive the data frames via the channels”/”As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed” maps to “used for the first station to receive and transmit data”, where “receive” maps to “receive the data frames” and “uplink...communication” maps to “transmit”
FIG. 6 illustrates “STA201” using channels “#6-8” which maps to “on the first channel set”,
where “Data” is considered as mapping to “data”)

wherein a bandwidth of the first channel set is less than a bandwidth of an available channel of the access point: and
(“For example, as illustrated in FIG. 20, let it be assumed that a plurality of channels are allocated in a frequency domain and a band width of each channel 
(“As described above, according to the embodiment, the terminal selects and uses one or a part of the channels allocated by the base station as the channel for the standby operation, reducing the power consumption during the standby.”; Matsuo et al.; 0113)
(where
Bandwidth of “#6-8” is 60MHZ (3*20MHz) which is less than “80 or 160 MHz” of “bonding a plurality of consecutive channels”, where a plurality of bonded channels is considered as analogous to a single channel with the aggregate bandwidth which maps to “less than”
Also, the three channels of “#6-8” is less than the available channels of the aggregate of #1-2, #3-4 and #6-8 as illustrated in FIG. 6, which also maps to Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the access point” (p.12, three para. from bottom), where Choi et al. teaches a 
Furthermore, “uses one or a part of the channels allocated by the base station as the channel for the standby operation” maps to “operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the access point” as argued by the Applicant.

sending, by the access point, (i) a trigger frame to each of the first station and a second station for triggering the first and second stations to send data using first and second operating channels, respectively, or ....
(“The control frame is a frame used for control in transmitting and receiving (exchanging) the management frame and the data frame to and from another wireless communication device, and includes an RTS (Request to Send) frame, a CTS (Clear to Send) frame, an ACK (Acknowledgement) frame and the like, an example.”; Matsuo et al.; 0049)
(where
“S111b”/FIG. 6/”CTS” maps to “sending, by the access point, (i) a trigger frame to each of the first station”, where “CTS” maps to “trigger frame”,
“STA202” maps to “second station”,
“S111a”/FIG. 6”/”CTS” maps to “trigger frame to each of...a second station”
“second ... stations to send data using first and ... operating channels”, where “#1-2” maps to “second...operating channels” OR “#1” maps to “second...operating channel.”, “Data(#1-2)”/”Data(#6-8)” maps to “data”, where “uplink” maps to “send”
“#6-8” maps to “first operating channels” OR “#6” maps to “first operating channel.”,

...
wherein the first and second channel sets may be ... or different channel sets, respectively.
(where
channels “#1-2” OR channel “#1” is/are different than channels “#6-8” OR channel “#6” which maps to “different”

Matsuo et al. teaches allocation off a plurality of channel sets to a plurality of stations, where the plurality of allocated channel sets are different.

Matsuo et al. as described above does not explicitly teach:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
wherein the first and second channel sets may be the same channel set

However, Seok further teaches a PPDU capability which includes:
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
(“Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU transmissions on the subchannels. That is, the CTS PPDU may correspond to the afore-described trigger frame (or polling frame) for a UL MU-MIMO or OFDMA transmission.”; Seok; 0168)
(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
“first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
Channel with “Data PPDU (STA2 to AP)”/FIG. 13 illustrates “second operating channel.”

		Seok teaches using a CTS PPDU for triggering.

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the PPDU capability of Seok into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the PPDU capability as taught by the STA/AP of Seok et al., the benefits of improved utilization efficiency (Matsuo et al.; 0086) with reduced overhead (Seok; 0176) are achieved.

However, Choi et al. further teaches a channel capability which includes:
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
(“The access point 300 having received the association request frame allocates one frequency channel to the first wireless station 301 among the available frequency channels of the first wireless station 301, and one frequency 
(where
“Beacon”/”Information on selected channels”/“CH_1 ~CH_N”/”S605”/FIG. 6 transmitted to “STA_1” maps to “first channel set”,
“Beacon”/”Information on selected channels”/”CH_1~CH_N”/”S605”/FIG. 6 transmitted to “STA_2” maps to “second channel set”
“CH_1”/”S621”/FIG. 6 maps to “first operating channel”,
“CH_2”/S623”/FIG. 6 maps to “second operating channel”,

wherein the first and second channel sets may be the same channel set
(where “CH_1~CH_N”/”S605”/FIG. 6 communicated to “STA_1” and also to “STA_2” are the same which maps to “first and second channel sets may be the same channel set”
where Choi et al. is also considered as teaching Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth 

Choi et al. teaches allocation of a channel from a plurality of channels for communication of data, where the plurality of channels are the same for a plurality of stations.

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the channel capability of Choi et al. into Choi et al. By modifying the terminal/base station of Matsuo et al. to include the channel capability as taught by the STA/AP of Choi et al., the benefits of improved throughput (Choi et al.; 0037) are achieved.

However, Nguyen et al. further teaches a control channel capability which includes:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(“In particular, the node 102C may maintain/update the busy device list by, at block 504, listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS 
Where “test data on channel...”/FIG. 4 illustrated as being communicated bi-directionally maps to “receive and transmit data”, where “test data” maps to “data” and where the plurality of “channel...”/FIG. 4 maps to “first channel set”. Furthermore, “listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network” is considered as teaching that the control messaging is performed via the “control channel” and is not being communicated by the data channels which maps to “transmit data only on the first channel set”.

Nguyen et al. teaches using a control channel for communication of control information and a data channels for communication of data.



As to claim 2:
Matsuo et al. discloses:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

As to claim 4:
Matsuo et al. discloses:
the first and second operating channels do not overlap
channels #6-8” and channels “#1-2” do not overlap which maps to “do not overlap”

As to claim 5:
Matsuo et al. discloses:
A station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations:
receiving, by a first station, signaling for indicating a first channel set available to the first station.
 (“The terminals 201 and 202 successfully receive the data frames via the channels, and transmit via the channels the ACK frames representing that they successfully receive the data frames after elapse of the SIFS from receiving the data frames (S111a, S111b). In these communications, the channels 1 and 2 are used in communicating with the terminal 202, and the channels 6 to 8 are used in communicating with the terminal 201.”; Matsuo et al.; 0074)
(“In addition, the access controller 83 uses the channels allocated to the terminals to control so as to simultaneously communicate with the plurality of terminals. As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink 
 (where
“base station 101”/”AP101”/FIG. 6 maps to “access point”,
“terminal 201”/”STA201”/FIG. 6 maps to “first station”,
“S108”/“Association Response: #6-8”/FIG. 6 maps to “receiving, by a first station, signaling for indicating a first channel set available to the first station”, where channels “#6-8” maps to “first channel set available”

wherein the first channel set is used for the first station to receive and transmit data ...on the first channel set, and
 (where
“terminals 201 and 202 successfully receive the data frames via the channels”/”As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed” maps to “used for the first station to receive and transmit data”, where “receive” maps to “receive the data frames” and “uplink...communication” maps to “transmit”
FIG. 6 illustrates “STA201” using channels “#6-8” which maps to “on the first channel set”,
where “Data” is considered as mapping to “data”)

wherein a bandwidth of the first channel set is less than a bandwidth of an available channel of the access point: and
(“For example, as illustrated in FIG. 20, let it be assumed that a plurality of channels are allocated in a frequency domain and a band width of each channel is, for example, 20 MHz. The frequency domain of the band width of the one channel or a frequency domain of the band width bonding a plurality of consecutive channels (for example, 40, 80 or 160 MHz) corresponds to a consecutive frequency domain... For example, when one channel (for example, 20 MHz) is used in the resource-block-based OFDMA communication, the band width of each subcarrier included in the one channel may be narrower than that of each subcarrier disposed in the frequency domain of the band width of 40 MHz bonding two consecutive channels.; Matsuo et al.; 0037)
(where
Bandwidth of “#6-8” is 60MHZ (3*20MHz) which is less than “80 or 160 MHz” of “bonding a plurality of consecutive channels”, where a plurality of bonded channels is considered as analogous to a single channel with the aggregate bandwidth which maps to “less than”
Also, the three channels of “#6-8” is less than the available channels of the aggregate of #1-2, #3-4 and #6-8 as illustrated in FIG. 6, which also maps to Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the 

receiving, by the first station, (i) a trigger frame for triggering the first station to send data using a first operating channel or....
(“The control frame is a frame used for control in transmitting and receiving (exchanging) the management frame and the data frame to and from another wireless communication device, and includes an RTS (Request to Send) frame, a CTS (Clear to Send) frame, an ACK (Acknowledgement) frame and the like, an example.”; Matsuo et al.; 0049)
(where
“S111b”/FIG. 6/”CTS” maps to “sending, by the access point, (i) a trigger frame to each of the first station”, where “CTS” maps to “trigger frame”,
“STA202” maps to “second station”,
“S111a”/FIG. 6”/”CTS” maps to “trigger frame to each of...a second station”
“there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed”/“S111a”/”Data(#1-2”/”uplink” maps to “second ... stations to send data using first and ... operating channels”, where “#1-2” maps to “second...operating channels” OR “#1” maps to “second...operating channel.”, “Data(#1-2)”/”Data(#6-8)” maps to “data”, where “uplink” maps to “send”
“#6-8” maps to “first operating channels” OR “#6” maps to “first operating channel.”,

...
wherein the first and second channel sets may be ... or different channel sets, respectively.
(where
channels “#1-2” OR channel “#1” is/are different than channels “#6-8” OR channel “#6” which maps to “different”

Matsuo et al. teaches allocation off a plurality of channel sets to a plurality of stations, where the plurality of allocated channel sets are different.

Matsuo et al. as described above does not explicitly teach:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
wherein the first and second channel sets may be the same channel set

However, Seok further teaches a PPDU capability which includes:
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
(“Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU transmissions on the subchannels. That is, the CTS PPDU may correspond to the afore-described trigger frame (or polling frame) for a UL MU-MIMO or OFDMA transmission.”; Seok; 0168)
(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
channel with “Data PPDU (STA1 to AP)”/FIG. 13 illustrates “first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
“second operating channel.”

		Seok teaches using a CTS PPDU for triggering.

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the PPDU capability of Seok into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the PPDU capability as taught by the STA/AP of Seok et al., the benefits of improved utilization efficiency (Matsuo et al.; 0086) with reduced overhead (Seok; 0176) are achieved.

However, Choi et al. further teaches a channel capability which includes:
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
(“The access point 300 having received the association request frame allocates one frequency channel to the first wireless station 301 among the available frequency channels of the first wireless station 301, and one frequency channel to the second wireless station 302 among the available frequency channels of the second wireless station 302 at step S615. The access point 300 transmits association response frames, which are included in the information on the allocated frequency channels CH_1 and CH_2, to the first and second wireless stations 301 and 302 at steps S617 and S619. In this case, the access 
(where
“Beacon”/”Information on selected channels”/“CH_1 ~CH_N”/”S605”/FIG. 6 transmitted to “STA_1” maps to “first channel set”,
“Beacon”/”Information on selected channels”/”CH_1~CH_N”/”S605”/FIG. 6 transmitted to “STA_2” maps to “second channel set”
“CH_1”/”S621”/FIG. 6 maps to “first operating channel”,
“CH_2”/S623”/FIG. 6 maps to “second operating channel”,

wherein the first and second channel sets may be the same channel set
(where “CH_1~CH_N”/”S605”/FIG. 6 communicated to “STA_1” and also to “STA_2” are the same which maps to “first and second channel sets may be the same channel set”
where Choi et al. is also considered as teaching Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the access point” (p.12, three para. from bottom), since “STA_1” initially uses “CH_I” for “Association response 617”/FIG. 6, but uses a different channel “CH_1” when communicating the “Data” in “S621”/FIG. 6.



Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the channel capability of Choi et al. into Choi et al. By modifying the terminal/base station of Matsuo et al. to include the channel capability as taught by the STA/AP of Choi et al., the benefits of improved throughput (Choi et al.; 0037) are achieved.

However, Nguyen et al. further teaches a control channel capability which includes:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(“In particular, the node 102C may maintain/update the busy device list by, at block 504, listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network. The overheard messages may contain reservation information including availability information (e.g., that particular nodes intend to transmit or receive data on one or more specified data channels) and duration information (e.g., a size of data to be transmitted, a time of transmission, and/or a starting time for the 
(where
“test data on channel...”/FIG. 4 illustrated as being communicated bi-directionally maps to “receive and transmit data”, where “test data” maps to “data”
“listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network” is considered as teaching that the control messaging is performed via the “control channel” and is not being communicated by the data channels which maps to “transmit data only on the available channel set”,

Nguyen et al. teaches using a control channel for communication of control information and a data channels for communication of data.

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the control channel capability of Nguyen et al. into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the control channel capability as taught by the 

As to claim 6:
Matsuo et al. discloses:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

As to claim 8:
Matsuo et al. discloses:
the first and second operating channels do not overlap
channels #6-8” and channels “#1-2” do not overlap which maps to “do not overlap”

As to claim 9:
Matsuo et al. discloses:
A non-transitory, computer readable medium storing a program code that, when executed by a computer, executes instructions that provide the following operations:
receiving, by a first station, signaling for indicating a first channel set available to the first station.
 (“The terminals 201 and 202 successfully receive the data frames via the channels, and transmit via the channels the ACK frames representing that they successfully receive the data frames after elapse of the SIFS from receiving the data frames (S111a, S111b). In these communications, the channels 1 and 2 are used in communicating with the terminal 202, and the channels 6 to 8 are used in communicating with the terminal 201.”; Matsuo et al.; 0074)
(“In addition, the access controller 83 uses the channels allocated to the terminals to control so as to simultaneously communicate with the plurality of terminals. As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed.”; Matsuo et al.; 0062)
 (where
“base station 101”/”AP101”/FIG. 6 maps to “access point”,
“terminal 201”/”STA201”/FIG. 6 maps to “first station”,
“receiving, by a first station, signaling for indicating a first channel set available to the first station”, where channels “#6-8” maps to “first channel set available”

wherein the first channel set is used for the first station to receive and transmit data ...on the first channel set, and
 (where
“terminals 201 and 202 successfully receive the data frames via the channels”/”As for a communication direction, there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed” maps to “used for the first station to receive and transmit data”, where “receive” maps to “receive the data frames” and “uplink...communication” maps to “transmit”
FIG. 6 illustrates “STA201” using channels “#6-8” which maps to “on the first channel set”,
where “Data” is considered as mapping to “data”)

wherein a bandwidth of the first channel set is less than a bandwidth of an available channel of the access point: and
(“For example, as illustrated in FIG. 20, let it be assumed that a plurality of channels are allocated in a frequency domain and a band width of each channel 
(where
Bandwidth of “#6-8” is 60MHZ (3*20MHz) which is less than “80 or 160 MHz” of “bonding a plurality of consecutive channels”, where a plurality of bonded channels is considered as analogous to a single channel with the aggregate bandwidth which maps to “less than”
Also, the three channels of “#6-8” is less than the available channels of the aggregate of #1-2, #3-4 and #6-8 as illustrated in FIG. 6, which also maps to Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the access point” (p.12, three para. from bottom), where Choi et al. teaches a Beacon with “information on selected channels (CH_1 ~ CH_N)” (FIG. 6) and Matsuo et al. teaches a “Beacon”/”S101” in FIG. 6, where “#1-2, #3-4, #6-8” and “CH_1~CH_N” are considered as “available channels”.

receiving, by the first station, (i) a trigger frame for triggering the first station to send data using a first operating channel or....
(“The control frame is a frame used for control in transmitting and receiving (exchanging) the management frame and the data frame to and from another wireless communication device, and includes an RTS (Request to Send) frame, a CTS (Clear to Send) frame, an ACK (Acknowledgement) frame and the like, an example.”; Matsuo et al.; 0049)
(where
“S111b”/FIG. 6/”CTS” maps to “sending, by the access point, (i) a trigger frame to each of the first station”, where “CTS” maps to “trigger frame”,
“STA202” maps to “second station”,
“S111a”/FIG. 6”/”CTS” maps to “trigger frame to each of...a second station”
“there are a downlink direction which is from the base station to the terminal and an uplink direction which is from the terminals to the base station. The embodiment assumes the downlink simultaneous communication, but the uplink simultaneous communication may be performed”/“S111a”/”Data(#1-2”/”uplink” maps to “second ... stations to send data using first and ... operating channels”, where “#1-2” maps to “second...operating channels” OR “#1” maps to “second...operating channel.”, “Data(#1-2)”/”Data(#6-8)” maps to “data”, where “uplink” maps to “send”
“#6-8” maps to “first operating channels” OR “#6” maps to “first operating channel.”,

...
wherein the first and second channel sets may be ... or different channel sets, respectively.
(where
channels “#1-2” OR channel “#1” is/are different than channels “#6-8” OR channel “#6” which maps to “different”

Matsuo et al. teaches allocation off a plurality of channel sets to a plurality of stations, where the plurality of allocated channel sets are different.

Matsuo et al. as described above does not explicitly teach:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
wherein the first and second channel sets may be the same channel set

However, Seok further teaches a PPDU capability which includes:
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,

(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
channel with “Data PPDU (STA1 to AP)”/FIG. 13 illustrates “first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
Channel with “Data PPDU (STA2 to AP)”/FIG. 13 illustrates “second operating channel.”

		Seok teaches using a CTS PPDU for triggering.



However, Choi et al. further teaches a channel capability which includes:
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
(“The access point 300 having received the association request frame allocates one frequency channel to the first wireless station 301 among the available frequency channels of the first wireless station 301, and one frequency channel to the second wireless station 302 among the available frequency channels of the second wireless station 302 at step S615. The access point 300 transmits association response frames, which are included in the information on the allocated frequency channels CH_1 and CH_2, to the first and second wireless stations 301 and 302 at steps S617 and S619. In this case, the access point 300 transmits the association response frame through the frequency channels CH_I and CH_J through which the first and second wireless stations 301 and 302 have transmitted the association request frames.”; Choi et al.; 0060)
(where
“first channel set”,
“Beacon”/”Information on selected channels”/”CH_1~CH_N”/”S605”/FIG. 6 transmitted to “STA_2” maps to “second channel set”
“CH_1”/”S621”/FIG. 6 maps to “first operating channel”,
“CH_2”/S623”/FIG. 6 maps to “second operating channel”,

wherein the first and second channel sets may be the same channel set
(where “CH_1~CH_N”/”S605”/FIG. 6 communicated to “STA_1” and also to “STA_2” are the same which maps to “first and second channel sets may be the same channel set”
where Choi et al. is also considered as teaching Applicant’s arguments “first station of amended claim 1 operates in a partial bandwidth mode during transmission, resulting in the first station using less than the available bandwidth of the allocated channel set for communications with the access point” (p.12, three para. from bottom), since “STA_1” initially uses “CH_I” for “Association response 617”/FIG. 6, but uses a different channel “CH_1” when communicating the “Data” in “S621”/FIG. 6.

Choi et al. teaches allocation of a channel from a plurality of channels for communication of data, where the plurality of channels are the same for a plurality of stations.



However, Nguyen et al. further teaches a control channel capability which includes:
[wherein the first channel set is used for the first station to receive and transmit data] only [on the first channel set, and]
(“In particular, the node 102C may maintain/update the busy device list by, at block 504, listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network. The overheard messages may contain reservation information including availability information (e.g., that particular nodes intend to transmit or receive data on one or more specified data channels) and duration information (e.g., a size of data to be transmitted, a time of transmission, and/or a starting time for the transmission). At block 508, the node 102C may update its busy device list to include the availability and duration of availability of the other nodes associated with the overheard messages.”; Nguyen et al.; 0070)
(where
“receive and transmit data”, where “test data” maps to “data”
“listening on a control channel (i.e., tuning radio 108 to the control channel to receive any communications transmitted on the control channel). At block 506, the node 102C may overhear one or more messages, such as RTS messages or CTS messages, transmitted by other nodes on the network” is considered as teaching that the control messaging is performed via the “control channel” and is not being communicated by the data channels which maps to “transmit data only on the available channel set”,

Nguyen et al. teaches using a control channel for communication of control information and a data channels for communication of data.

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the control channel capability of Nguyen et al. into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the control channel capability as taught by the node/station of Nguyen et al., the benefits of improved reduced interference/collisions (Nguyen et al.; 0024) are achieved.

As to claim 10:
Matsuo et al. discloses:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

As to claim 12:
Matsuo et al. discloses:
the first and second operating channels do not overlap
channels #6-8” and channels “#1-2” do not overlap which maps to “do not overlap”

As to claim 13:
Matsuo et al. discloses:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.


As to claim 16:
Matsuo et al. discloses:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)

As to claim 19:
Matsuo et al. discloses:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. US 20170006581 and in further view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020) and in further view of Choi et al. US 20100177756 and Nguyen et al. US 20130121337 (cited on Non-Final Rejection dated 9/3/2020) and Wentink et al. US 20130201866.

As to claim 14:
Matsuo et al. as described above does not explicitly teach:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.


wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.
(“In a particular embodiment, prior to switching from a channel with an associated AP to another channel associated a direct link, the first STA 120 or the second STA 150 may enter power save (e.g., a power save mode) with the first AP 110 and the second AP 140, respectively. For example, the first STA 120 entering the power save mode with the first AP 110 may notify the first AP 110 that the first STA 120 is entering the power save mode or request the first AP 110 for permission to enter the power save mode. After receiving a notification or a request, the first AP 110 may consider (e.g., treat) the first STA 120 as if the first STA 120 were in the power save mode (e.g., a sleep mode). In a particular embodiment, after the first AP 110 receives the notification or the request, the first AP 110 may transmit any data (e.g., buffered data) at the first AP 110 that is designated for the first STA 120 prior to considering the first STA 120 in the sleep mode. While the first AP 110 considers the first STA 120 as being in the power save mode, the first STA may not actually be in the power save mode, but may be in an active mode and engaged in communication with the second STA 150 
(“The selected channel for the direct link may be periodically switched by one or both of the first STA 120 and the second STA 150. For example, the direct link may be periodically switched between the first base channels of the first STA 120 and the second base channels the second STA 150. In a particular embodiment, to switch an operating channel of the direct link, the first STA 120 transmits a channel switch request (e.g., a TDLS channel switch request) to the second STA 150 and the second STA 150 responds with a channel switch response (e.g., a TDLS channel switch response). The first STA 120 may transmit the channel switch request to the second STA 150 via the selected channel of the direct link. Alternatively, the first STA 120 may send the channel switch request via at least one of the first AP 110 and the second AP 140. In another particular embodiment, the second STA 150 may transmit the channel switch request to the first STA 110 and the first STA 110 may transmit the channel switch response.”; Wentink et al.; 0069)
(“When the selected channel used to establish the direct link between two STAs includes a base channel of a particular STA of the two STAs, the particular STA may exit power save mode with an associated AP, may exchange traffic with the particular AP, may receive one or more beacons, or a combination thereof. The particular STA may also enter power save (e.g., a power save 
(where
“request the first AP 110 for permission to enter the power save” maps to “receiving, by the access point, a request for enabling the power saving mode from the first station”,
“channel switch response (e.g., a TDLS channel switch response frame)” maps to “sending, by the access point, a request response to the first station”
“prior to transmitting” maps to “before”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the power save/TDLS capability of Wentink et al. into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the power save/TDLS capability as taught by the sta/AP of Wentink et al., the benefits of improved direct links (Wentink et al.; 0006) are achieved.

As to claim 17:

wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.

However, Wentink et al. further teaches a power save/TDLS capability which includes:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.
(“In a particular embodiment, prior to switching from a channel with an associated AP to another channel associated a direct link, the first STA 120 or the second STA 150 may enter power save (e.g., a power save mode) with the first AP 110 and the second AP 140, respectively. For example, the first STA 120 entering the power save mode with the first AP 110 may notify the first AP 110 that the first STA 120 is entering the power save mode or request the first AP 110 for permission to enter the power save mode. After receiving a notification or 
(“The selected channel for the direct link may be periodically switched by one or both of the first STA 120 and the second STA 150. For example, the direct link may be periodically switched between the first base channels of the first STA 120 and the second base channels the second STA 150. In a particular embodiment, to switch an operating channel of the direct link, the first STA 120 transmits a channel switch request (e.g., a TDLS channel switch request) to the second STA 150 and the second STA 150 responds with a channel switch response (e.g., a TDLS channel switch response). The first STA 120 may transmit the channel switch request to the second STA 150 via the selected channel of the direct link. Alternatively, the first STA 120 may send the channel switch request via at least one of the first AP 110 and the second AP 140. In 
(“When the selected channel used to establish the direct link between two STAs includes a base channel of a particular STA of the two STAs, the particular STA may exit power save mode with an associated AP, may exchange traffic with the particular AP, may receive one or more beacons, or a combination thereof. The particular STA may also enter power save (e.g., a power save mode) with the particular AP prior to transmitting a channel switch request (e.g., a TDLS channel switch request frame) or a channel switch response (e.g., a TDLS channel switch response frame). Alternatively, the other STA may enter power save (e.g., a power save mode) with another AP prior to switching to another channel. For example, prior to switching to another channel, the first STA 120 or the second STA 150 may enter power save with the AP 110 and the AP 140, respectively.”; Wentink et al.; 0071)
(where
“request the first AP 110 for permission to enter the power save” maps to “receiving, by the access point, a request for enabling the power saving mode from the first station”,
“channel switch response (e.g., a TDLS channel switch response frame)” maps to “sending, by the access point, a request response to the first station”
“prior to transmitting” maps to “before”



As to claim 20:
Matsuo et al. as described above does not explicitly teach:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.

However, Wentink et al. further teaches a power save/TDLS capability which includes:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.
(“In a particular embodiment, prior to switching from a channel with an associated AP to another channel associated a direct link, the first STA 120 or the second STA 150 may enter power save (e.g., a power save mode) with the first AP 110 and the second AP 140, respectively. For example, the first STA 120 entering the power save mode with the first AP 110 may notify the first AP 110 that the first STA 120 is entering the power save mode or request the first AP 110 for permission to enter the power save mode. After receiving a notification or a request, the first AP 110 may consider (e.g., treat) the first STA 120 as if the first STA 120 were in the power save mode (e.g., a sleep mode). In a particular embodiment, after the first AP 110 receives the notification or the request, the first AP 110 may transmit any data (e.g., buffered data) at the first AP 110 that is designated for the first STA 120 prior to considering the first STA 120 in the sleep mode. While the first AP 110 considers the first STA 120 as being in the power save mode, the first STA may not actually be in the power save mode, but may be in an active mode and engaged in communication with the second STA 150 via a direct link over the other channel associated with the direct link. When the first AP 110 considers the first STA 120 in the sleep mode and wants to transmit data to the first STA 120, the first AP 110 will notify (e.g., attempt to wake) the first STA 120.”; Wentink et al.; 0064)
(“The selected channel for the direct link may be periodically switched by one or both of the first STA 120 and the second STA 150. For example, the direct link may be periodically switched between the first base channels of the first STA 
(“When the selected channel used to establish the direct link between two STAs includes a base channel of a particular STA of the two STAs, the particular STA may exit power save mode with an associated AP, may exchange traffic with the particular AP, may receive one or more beacons, or a combination thereof. The particular STA may also enter power save (e.g., a power save mode) with the particular AP prior to transmitting a channel switch request (e.g., a TDLS channel switch request frame) or a channel switch response (e.g., a TDLS channel switch response frame). Alternatively, the other STA may enter power save (e.g., a power save mode) with another AP prior to switching to another channel. For example, prior to switching to another channel, the first STA 120 or the second STA 150 may enter power save with the AP 110 and the AP 140, respectively.”; Wentink et al.; 0071)

“request the first AP 110 for permission to enter the power save” maps to “receiving, by the access point, a request for enabling the power saving mode from the first station”,
“channel switch response (e.g., a TDLS channel switch response frame)” maps to “sending, by the access point, a request response to the first station”
“prior to transmitting” maps to “before”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the power save/TDLS capability of Wentink et al. into Matsuo et al. By modifying the terminal/base station of Matsuo et al. to include the power save/TDLS capability as taught by the sta/AP of Wentink et al., the benefits of improved direct links (Wentink et al.; 0006) are achieved.

Allowable Subject Matter
Claim(s) 15 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464